ASSIGNMENT AND ASSUMPTION OF AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
AND ESCROW
INSTRUCTIONS

THIS ASSIGNMENT AND ASSUMPTION OF AGREEMENT FOR PURCHASE AND SALE OF REAL
PROPERTY AND ESCROW INSTRUCTIONS (this “Assignment”) dated as of August 30,
2007, is made and entered into by and between TRIPLE NET PROPERTIES, LLC, a
Virginia limited liability company (“Assignor”), and NNN HEALTHCARE/OFFICE REIT
KOKOMO MEDICAL OFFICE PARK, LLC, a Delaware limited liability company
(“Assignee”), with reference to the following Recitals:

R E C I T A L S

A. Assignor is “Buyer” under that certain Purchase Agreement dated June 12,
2007, by and between Assignor and Kokomo Medical Office Park, L.P., an Indiana
limited partnership, as amended by (i) that certain First Amendment to Agreement
for Purchase and Sale of Real Property and Escrow Instructions dated June 25,
2007, (ii) that certain Second Amendment to Agreement for Purchase and Sale of
Real Property and Escrow Instructions dated July 10, 2007, (iii) that certain
Third Amendment to Agreement for Purchase and Sale of Real Property and Escrow
Instructions dated July 26, 2007, and (iv) that certain Fourth Amendment to
Agreement for Purchase and Sale of Real Property and Escrow Instructions dated
August 7, 2007 (as may be further amended, the “Purchase Agreement”), wherein
Assignor agreed to purchase certain real property commonly known as 2302, 2312,
2330 and 2350 South Dixon Road, Kokomo, Indiana 46902, as more particularly
described in the Purchase Agreement, on the terms and conditions set forth in
the Purchase Agreement.

B. Assignor desires to assign and transfer to Assignee, and Assignee desires to
assume from Assignor, all of Assignor’s right, title, claim and interest in, to
and under the Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing Recitals (which are
incorporated herein by this reference) and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor and Assignee hereby agree as follows:

A G R E E M E N T

1. Assignment; Assumption. Assignor hereby assigns and transfers to Assignee all
of Assignor’s right, title, claim and interest as “Buyer” or otherwise in, to
and under the Purchase Agreement. By executing this Assignment, Assignee hereby
accepts such assignment and expressly agrees to assume and be bound by all of
the provisions of the Purchase Agreement from and after the date hereof.

2. Successors and Assigns. This Assignment shall inure to the benefit of, and be
binding upon, the successors, executors, administrators, legal representatives
and assigns of the parties hereto.

3. Counterparts. This Assignment may be executed in any number of counterparts
with the same effect as if all of the parties had signed the same document. All
counterparts shall be construed together and shall constitute one agreement.

[Signatures on next page]

1

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their duly authorized representatives as of the date first written
above.

          ASSIGNOR:   TRIPLE NET PROPERTIES, LLC,     a Virginia limited
liability company
 
  By:   /s/ Richard Hutton
Name: Richard Hutton
Title:Executive Vice President ASSIGNEE:   NNN HEALTHCARE/OFFICE REIT     KOKOMO
MEDICAL OFFICE PARK, LLC,     a Delaware limited liability company
 
  By:   /s/ Andrea R. Biller



    Authorized Signatory

Andrea R. Biller
Executive Vice President

2